NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LOUREECE STONE CLARK,                           No. 20-15238

                Petitioner-Appellant,           D.C. No. 2:19-cv-02014-KJM-KJN

 v.
                                                MEMORANDUM*
CALIFORNIA DEPARTMENT OF
CORRECTIONS AND
REHABILITATION; SUPERIOR COURT
OF CALIFORNIA COUNTY OF
SACRAMENTO,

                Respondents-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Kimberly J. Mueller, District Judge, Presiding

                          Submitted February 17, 2021**

Before:      FERNANDEZ, BYBEE, and BADE, Circuit Judges.

      California state prisoner Loureece Stone Clark appeals pro se from the

district court’s judgment dismissing his petition for a writ of mandamus under 18



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 3771 alleging that defendants ignored his petition regarding recalculation

of his sentence. We have jurisdiction under 28 U.S.C. § 1291. We affirm.

       In his opening brief, Clark does not address how the district court erred by

dismissing his petition for lack of jurisdiction. Clark has therefore waived his

challenge to the district court's order. See Lopez-Vasquez v. Holder, 706 F.3d

1072, 1079-80 (9th Cir. 2013) (issues not specifically raised and argued in a

party’s opening brief are waived); Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir.

1994) (“We will not manufacture arguments for an appellant, and a bare assertion

does not preserve a claim . . . .”).

       We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       AFFIRMED.




                                          2                                     20-15238